Case 1:16-cv-03137-PAB-KLM Document 87 Filed 09/03/19 USDC Colorado Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No. 16-cv-03137-PAB-KLM

  RICKIE FAULKNER, individually and on behalf of all others similarly situated,

         Plaintiff,

  v.

  ENSIGN UNITED STATES DRILLING INC.,

         Defendant.


                                       MINUTE ORDER

  Entered by Chief Judge Philip A. Brimmer

          This matter is before the Court on Plaintiff’s Unopposed Motion to Approve
  Proposed Notice of Settlement [Docket No. 82]. On July 31, 2018, the parties
  submitted a Stipulated Motion to Approve Settlement [Docket No. 79], requesting that
  the Court (1) approve final collective action certification and (2) approve the parties’
  settlement agreement. On March 12, 2019, the Court granted final class certification.
  Docket No. 81. However, the Court did not approve the parties’ settlement agreement,
  in part because the parties failed to present “evidence that the parties have provided
  opt-in plaintiffs with notice of the settlement and an opportunity to object.” Id. at 6.

          In response, plaintiff filed the instant motion, requesting that the Court approve a
  “proposed notice of settlement.” Docket No. 82-1. Plaintiff states that “[t]he Court
  directed the [p]arties to prepare and submit a form of notice of the settlement to be sent
  to all members of the collective action, and to develop a plan for the delivery of the
  notice.” Docket No. 82 at 2. The Court did not give the parties that direction. Rather,
  the Court found that the parties failed to present evidence that they had provided notice
  to the opt-in plaintiffs. See Docket No. 81 at 6. Nevertheless, as the notice appears
  adequate and defendant does not object, the Court will approve the proposed notice of
  settlement. It is therefore

         ORDERED that Plaintiff’s Unopposed Motion to Approve Proposed Notice of
  Settlement [Docket No. 82] is GRANTED.

         DATED September 3, 2019.
